The offense is driving an automobile while intoxicated; punishment fixed at a fine of one dollar and confinement in the county jail for a period of ninety days.
The attack upon the indictment and the statute upon which the prosecution is founded is not unlike that passed on by this court in Nelson v. State, 261 S.W. Rep. 1046, in which both the law and the indictment were held valid.
The evidence was all one way to the effect that the appellant was drunk and was staggering. Under these circumstances the omission of the definition of the term "intoxicated" is not deemed error requiring a reversal.
Finding no error, the judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.